IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                                       No. 06-20433                             September 17, 2007

                                                                              Charles R. Fulbruge III
                                                                                      Clerk
NJIDEKA E. MUONEKE

                                                  Plaintiff-Appellant
v.

COMPAGNIE NATIONALE AIR FRANCE,
also known as Societe Air France

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  (05-CV-4289)


Before DAVIS, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*
       Njideka Muoneke contests, inter alia, the summary judgment granted

Compagnie Nationale Air France against her lost-luggage claim. AFFIRMED

in PART; VACATED in PART.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-20433

                                        I.

      On 30 November 2004, Muoneke boarded an Air France aircraft departing

Houston, Texas, for Lagos, Nigeria. During her trip, she changed aircraft in

France. Her luggage was transported to the new aircraft. After arriving in

Nigeria on 1 December 2004, Muoneke obtained her luggage and left the airport.

She returned the next day, claiming several items were missing from her

luggage, including a digital camera and approximately $900.

      Air France’s contract of carriage requires such claims to be made in

writing within seven days of the alleged loss. The Warsaw Convention imposes

the same requirement. Muoneke states she timely filed a claim for the missing

items with the lost-luggage department at the airport. Air France maintains it

has no record of such a claim. In addition, on 18 January 2005, Muoneke wrote

to Air France detailing her claim; because that claim was not within seven days

of the alleged loss, Air France denied it as untimely.

      In November 2005, Muoneke filed this action in Texas small-claims court,

asserting, inter alia, breach of contract under Air France’s contract of carriage.

The action was removed to district court that December. Muoneke’s motion to

remand was denied in February 2006. On cross-motions for summary judgment,




                                        2
                                   No. 06-20433

and following an April 2006 hearing, the district court ruled from the bench,

awarding summary judgment to Air France.

                                         II.

      Muoneke contends: the district court erred in not granting her remand

motion; and material-fact issues preclude summary judgment. Although remand

was properly denied, summary judgment was improper.

                                         A.

      Muoneke appears to maintain the district court lacked jurisdiction because

the amount in controversy did not exceed $75,000. See 28 U.S.C. § 1332

(diversity jurisdiction). Muoneke’s action, however, involves interpretation and

application of a treaty, the Warsaw Convention. Needless to say, no dollar-

amount requirement exists for such federal-question jurisdiction. See 28 U.S.C.

§ 1331; Potter v. Delta Air Lines, Inc., 98 F.3d 881, 883 n.4 (5th Cir. 1996) (“The

Warsaw Convention is a treaty of the United States the interpretation of which

is a federal question”. (citation omitted)). In any event, remand was properly

denied.

                                         B.

      A summary judgment is reviewed de novo. Jenevein v. Willing, 493 F.3d

551, 557 (5th Cir. 2007). It is appropriate “if . . . there is no genuine issue as to


                                         3
                                  No. 06-20433

any material fact and . . . the moving party is entitled to a judgment as a matter

of law”. FED. R. CIV. P. 56(c).

      Claims for damages by persons traveling internationally by aircraft are

subject to the conditions and limitations of the above-referenced Warsaw

Convention. See El Al Israel Airlines, Ltd. v. Tsui Yuan Tseng, 525 U.S. 155, 175

(1999); see also Convention for the Unification of Certain Rules Relating to

International Transportation By Air, Oct. 12, 1929, 49 Stat. 3000, T.S. No. 876

(1934).   Because the Warsaw Convention applies to “all international

transportation of persons, baggage, or goods performed by aircraft for hire”,

Mbaba v. Societe Air France, 457 F.3d 496, 497 (5th Cir. 2006) (citing Warsaw

Convention, art. 1), cert. denied, 127 S. Ct. 959 (2007), it is the “exclusive

remedy” for Muoneke’s lost-luggage claim.           See Boehringer-Mannheim

Diagnostics, Inc. v. Pan Am. World Airways, Inc., 737 F.2d 456, 458 (5th Cir.

1984).

      The Warsaw Convention requires that, for an action for lost or damaged

luggage, a written claim must be made to the carrier within seven days from a

passenger’s receipt of his luggage.         See Warsaw Convention, art. 26.

(Accordingly, as noted supra, Air France’s contract of carriage requires claims

to be filed within such seven days.)


                                        4
                                  No. 06-20433

      As discussed, Muoneke asserts she filed a written claim for damages with

Air France’s baggage services the day after she landed in Nigeria. Muoneke

relies on her affidavit and that of her acquaintance, Njideka Anidiobi, as well as

a receipt from baggage services showing her “file was handled by [an Air France

employee]”. Although Air France, by affidavit, states it has no record of any

claim filed by Muoneke, the summary-judgment evidence Muoneke presents

creates the requisite genuine issue of material fact on whether she filed the

written claim. Accordingly, summary judgment was improper. (Muoneke also

appears to present a fraud claim against Air France, asserting: fraud on the

carrier’s part is an exception to the normal deadline under the Warsaw

Convention. Such a claim lacks the requisite support in the summary-judgment

record because Muoneke presents no evidence that Air France engaged in any

fraudulent conduct).

                                       III.

      For the foregoing reasons, the remand-denial is AFFIRMED; the summary

judgment is VACATED; and this matter is remanded to district court for further

proceedings consistent with this opinion.

      AFFIRMED IN PART; VACATED IN PART.




                                        5